
	
		I
		112th CONGRESS
		2d Session
		H. R. 6142
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Burgess (for
			 himself, Mr. Sessions,
			 Mr. Thornberry,
			 Mr. Carter, and
			 Mr. Flores) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  Medicare physician payment rates for 1 year.
	
	
		1.Short titleThis Act may be cited as the
			 Assuring Medicare Stability and Access for Seniors Act of
			 2012.
		2.1-year extension
			 of Medicare physician payment ratesSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new
			 paragraph:
			
				(14)Update for
				2013
					(A)In
				generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B),
				(11)(B), (12)(B), and (13)(B), in lieu of the update to the single conversion
				factor established in paragraph (1)(C) that would otherwise apply for 2013, the
				update to the single conversion factor shall be zero percent.
					(B)No effect on
				computation of conversion factor for 2014 and subsequent
				yearsThe conversion factor under this subsection shall be
				computed under paragraph (1)(A) for 2014 and subsequent years as if
				subparagraph (A) had never applied.
					.
		
